Citation Nr: 1226108	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension with supraventricular tachycardia and sick sinus syndrome, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971 and from June 1973 to July 1994.  He received the Navy Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted an increased 30 percent rating for hypertension with supraventricular tachycardia and sick sinus syndrome, effective February 26, 2004.

The Veteran testified before the undersigned at a June 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In August 2008, October 2010, and January 2012, the Board remanded this matter for further development.  



FINDINGS OF FACT

1.  The heart disability (supraventricular tachycardia and sick sinus syndrome) is manifested by a workload of between 5 and 7 METs, and ejection fraction of 55 percent, bradycardia and need for pacemaker without acute or chronic congestive heart failure.

2.  The Veteran's hypertension is manifested by a history of diastolic reading predominantly 100 or more with the need for medication; but without diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the Veteran's heart disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7010, 7011 (2011).  

2.  The criteria for a disability rating of 10 percent for the Veteran's hypertension prior, but not more, have been met during the entirety of the relevant period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for hypertension with supraventricular tachycardia and sick sinus syndrome.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, a June 2006 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.
Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation--e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, an April 2009 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The April 2009 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the April 2009 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.

The April 2009 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2009 communication, and the claim was thereafter readjudicated, most recently, in a March 2012 supplemental statement of the case (SSOC).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In this case, the Veteran was represented during the hearing.  His representative questioned him fully concerning the relevant diagnostic criteria and the Veteran's current syptomatology.  The undersigned Veterans Law Judge also discussed with the Veteran relevant treatment for his disabilities as well as obtaining records from private physicians.  The Board additionally notes that in this case, the relevant diagnostic criteria is reliant on objective medical testing.  Further, the Veteran has received VA examinations to determine his current level of disability.  Additionally, the Veteran has submitted voluminous private treatment records which relate to treatment for his hypertension and heart condition.  Thus, the undersigned clarified the issues and adequately discussed any evidence that may have been overlooked.  The Board then sought additional evidence in the form of new examinations.

In a May 2012 hearing memorandum the Veteran's representative took issue with the most recent VA examination afforded the Veteran.  The representative argued that the examination was inadequate because the Veteran did not undergo testing to show the level of METs he could achieve.  The examiner explained; however, that such testing could not be conducted due to the Veteran's medical condition and provided an estimate of the proper level of METs.  This is in accordance with applicable rating criteria.  Hence, the examination was adequate.

The purpose of the Boards previous remands was to insure that the Veteran received a proper examination that either included METs testing or an explanation as to why such testing could not be conducted.  This information was ultimately obtained via the May 2012 examination.  The examination contained all the information sought in the Board's remands and reflected substantial compliance with the remand instructions.  D'Aires v. Peake, 22 Vet. App. 97 (2008).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  38 C.F.R. 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, the specific criteria for rating hypertension (set forth in Diagnostic Code 7101, as above) has remained unchanged. 

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations." Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The amended criteria have no retroactive effects.  Indeed, the changes were merely meant to clarify the use of the existing rating criteria.  67 Fed. Reg. 54394 (Aug. 22, 2002).  Given that the amendments were meant to clarify practices that were meant to apply to the existing criteria, the Board has applied the clarifications to the evaluation of the Veteran's disability during the entire appeal period.

Diagnostic Code 7101, provides criteria for rating hypertension.  Under that code a rating of 10 percent is provided when diastolic blood pressure is predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or as minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Diagnostic Code 7010 provides for a 10 percent evaluation when there is permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by EKG or Holter monitor.  A 30 percent rating is for application when there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by EKG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2011).

Diagnostic Code 7018 instructs that after a pacemaker is implanted, and after the two months following hospital admission (with a 100 percent rating) has passed, Diagnostic Codes 7010, 7011, 7015, are to be assessed for ratings in excess of the minimum 10 percent.  38 C.F.R. § 4.104 (2011). 

Under Diagnostic Code 7011, which evaluates arrhythmias, a 10 percent evaluation is warranted when a workload greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required; a 30 percent evaluation is warranted when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram (echo) or x-ray; a 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year or workload that is greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and a 100 percent evaluation is warranted where there is chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 (2011).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2011).  More specifically, metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contradiction, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100 (2011).

The Veteran's service treatment records indicate diastolic blood pressure predominantly 100 or more.  Specifically, the Veteran had documented diastolic blood pressure readings of more than 100 in October 1984, June 1986, December 1989, May 1991, October 1991, May 1993 and June 1986.  Also, the Veteran has required continuous anti-hypertensive medication for control since at least June 1986.

On February 26, 2004, the Veteran submitted a statement, which the RO has recognized as a claim for an increased rating for hypertension with supraventricular tachycardia and sick sinus syndrome.

A private treatment record dated in July 2003, and received after February 26, 2004, indicates that the Veteran had normal left ventricular size, ejection fraction at 53 percent, paradoxical septal motion but no ischemia.  The Veteran reported that clinically he felt well with the exception of urinary retention symptoms (indicated as a symptom of his prostatism).  His cardiac exam showed a regular rate and rhythm with no murmur, rub, gallop, or heave appreciated.  The examiner indicated that the Veteran's sick sinus syndrome manifested in intermittent severe bradycardia, intermittent dizziness and near syncope, with no evidence of underlying coronary heart disease.  An additional July 2003 private treatment record indicates a blood pressures of 130/60 and 138/70.

The Veteran was afforded a VA examination in May 2004.  He complained of lethargy and weakness; however, he denied lightheadedness, dizziness, blackout spells or scotomata.  His blood pressures were 130/90 and 122/84.  

The Veteran was afforded an additional VA examination (a respiratory examination) in September 2004.  The Veteran reported shortness of breath with exertion and almost daily retrosternal pain.  His blood pressures were recorded at 164/100, 160/100, 162/100 and 158/96.  The impression was that the Veteran had hypertensive cardiovascular disease with angina pectoris and early congestive heart failure.  

The Veteran had a VA examination in January 2005.  The Veteran indicated that he did not have syncope but had vague chest pains.  The Veteran's blood pressures were recorded at 140/90, 140/90 and 130/80.

A February 2008 private medical record indicates that the Veteran's blood pressure was 128/86.  

Private treatment records from Dr. N indicate blood pressures of 135/90 (9/29/04), 148/95 (11/29/04), 120/70 (1/17/05), 137/86 (8/4/05), 130/88 (9/19/05), 130/83 (10/10/05), 130/88 (2/13/06), 125/78 (8/17/06), 140/90 (2/22/07), 129/79 (5/31/07), 132/82 (8/30/07), 125/78 (8/30/07), 128/86 (2/27/08), 137/62 (8/28/08) and 126/87 (2/23/09).  More specifically, an August 2005 note indicates tachycardia without syncope and a February 2008 note indicates the Veteran complained of dizziness.  A February 2009 treatment note indicates no chest pain or shortness of breath.

Private treatment records from Dr. R report blood pressures of 145/87 (5/12/09),  122/78 (3/31/09), 135/90 (4/1/08), 122/72 (9/4/07), 136/84 (3/6/07), 120/76 (2/6/06), 120/80 (11/21/05), 126/86 (5/23/05), 140/90 (4/25/05), 144/78 (3/14/2005), 140/88 (1/7/05), 130/80 (1/20/04), 144/80 (7/15/03) and 134/80 (3/17/03).  

The Veteran testified at the June 2008 Board hearing that he experienced tachycardia between three and four times per week.  

The Veteran was afforded a VA examination in July 2009.  He reported that he had come close to syncope due to excessive medication; daily fatigue; and a history of dizziness but not since a medication change the month prior.  The examiner estimated the Veteran's METs at 7 as the Veteran had normal coronaries but left ventricular hypertrophy, normal response of the pacemaker to exercise and was able to walk two miles.  The Veteran did not have congestive heart failure.  The testing for ejection fraction was greater than 50 percent and the Veteran had a moderately enlarged heart.  The Veteran said that he could still do his job but had to do it more slowly.  

A VA examination for the Veteran's hypertension was conducted the same month.  The examiner noted that the Veteran was taking Hyzaar, Dilt-CD, Metoprolol and a low dose of aspirin for hypertension; further indicating that continuous medication was necessary to control the Veteran's hypertension.  The examiner noted that there was no hypertensive renal disease.  The Veteran's blood pressure was 172/102; 158/96; and 147/94.

The Veteran was afforded a new VA examination in February 2011.  The examiner indicated that the Veteran had nosebleeds due to hypertension but not hypertensive renal disease.  The examiner indicated that the Veteran had hypertension and a heart rhythm disturbance.  The Veteran's blood pressure was 155/88, 153/91 and 144/89.  Ejection fraction testing indicated as greater than 50 percent.  There was no evidence of congestive heart failure.  

The examiner indicated that the Veteran's disabilities had no effects on activities of daily living or occupation; that the Veteran worked full time as an aircraft engine mechanic; and that he had lost less than one week at work due to his disabilities and that was because of medical appointments for his heart condition.  METs were estimated at 7 due to normal coronaries but with left ventricular hypertrophy; normal response of the pacemaker to exercise; the Veteran was able to push mow his lawn; and he could walk briskly for one to two miles.  

An April 2011 VA treatment note indicates that the Veteran's blood pressure was 118/64.

The Veteran was afforded an additional VA examination in February 2012.  The Veteran's blood pressure was indicated at 159/103.  The Veteran's left ventricular ejection fraction was 55 percent.  The Veteran's METs were found to be between 5 and 7 with fatigue at the indicated level of activity, solely due to the Veteran's heart condition.  The Veteran reported heart pain which limited his amount of activity on a daily basis.  There was no evidence of congestive heart failure.  

The examiner did not complete cardiac stress testing as the Veteran had a history of sick sinus syndrome with a pacemaker.  An estimate of his METs based on exercise treadmill testing would require adjustment of his pacemaker which could be detrimental since the Veteran is presumably pacemaker dependent.  Also, he would be unlikely to achieve an elevated target heart rate as bradychardia (slow heart rate) is the primary component of this condition.  Thus, the examiner provided a thorough rationale based on the Veteran's medical condition as to why objective METs testing could, and should, not be performed in this circumstance.  38 C.F.R. § 4.100 (2011).

Analysis
 
The Veteran is currently compensated as 30 percent disabled for his hypertension and heart disability under Diagnostic Codes 7101-7010 which indicates that he has been rated by analogy.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Given the clarifications in the amended rating criteria, and the fact that none of the criteria overlap, it is appropriate to provide separate ratings for hypertension under Diagnostic Code 7101 for hypertensive vascular disease, and supraventricular tachycardia and sick sinus syndrome, under Diagnostic Codes 7018, for implanted pace maker and 7011, for ventricular arrhythmias (sustained).  Cf. 38 C.F.R. § 4.14 (2012) (prohibiting pyramiding, or the evaluation of the same symptoms under multiple diagnostic codes).

The Veteran has consistently been estimated to have a workload of between 5 and 7 METs and has been found to have an ejection fraction of more than 50 percent, and most recently, 55 percent.  This level of disability falls into the criteria for a 30 percent rating under Diagnostic Code 7011.  

Although the September 2004 VA respiratory examination indicates that the Veteran had early congestive heart failure.  Subsequent VA examinations indicate that the Veteran does not have congestive heart failure.  An evaluation in excess of 30 percent would require at least one episode of congestive heart failure in the past year.  In this case, the Veteran, at most had one episode over the entire period since 2004.  His ejection fraction and estimated METs do not approximate the criteria for a higher evaluation and he has not had an automatic implantable Cardioverter-Defibrilator in place.

Accordingly, the Veteran meets the criteria for a separate 30 percent rating, but does not approximate the criteria for a higher rating.

The Board notes that Diagnostic Code 7010 does not allow for a higher rating than the current 30 percent for the Veteran's heart condition.  The disability could also be rated under Diagnostic Code 7015, but the criteria contained in that code are essentially the same as those in Diagnostic Code 7011, and could not serve as the basis for an increased rating.

With regard to the Veteran's hypertension, the Veteran has a history of diastolic pressure predominantly 100 or more and he requires continuous medication for the control of his hypertension.  Hence, he meets the criteria for a separate 10 percent rating under Diagnostic Code 7101.  

There is no indication in the record that the Veteran has diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any point during the relevant period.  Thus, the Veteran's hypertension does not warrant a higher rating than 10 percent at any point during the relevant period.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b).



Extraschedular Rating 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra. 

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's heart disability and hyptertension are manifested symptoms that, as described above, are contemplated by the rating schedule.  During his June 2008 hearing testimony, the Veteran indicated that he had not lost time from work due to his disabilities.  However, the Veteran reported missing time from work due to his disability in a January 2010 letter, further indicating that he had used sick leave from his work due to his disabilities.  The rating schedule is intended to compensate for considerable time lost from work consistent with the percentage evaluations.  38 C.F.R. § 4.1 (2011).  Hence, the absences from work are contemplated in the rating schedule and referral for consideration of an extraschedular rating is not warranted. 

Total Rating for Compensation Based on Individual Unemployability (TDIU) 

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

The Veteran reported being employed full-time as an aircraft engine mechanic without special accommodation.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 


ORDER

Entitlement to an increased rating for supraventricular tachycardia and sick sinus syndrome, currently rated 30 percent disabling, is denied.

Entitlement to a separate 10 percent rating for hypertension is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


